DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332), Lu et al (US 10,388,598) and Ha et al (US 2019/0088566).
Regarding claim 1, Miyazaki (Figs. 6-10) discloses a semiconductor package comprising: a redistribution substrate “C” (labeled in Fig. 10d) having a first surface and a second surface, opposing the first surface, the redistribution substrate including a first redistribution layer 152-154 (Fig. 10c); a semiconductor chip 51 disposed on the first surface of the redistribution substrate and having a connection pad (i.e., terminals, [0108]); a vertical connection conductor 56/57 ([0077]) having a lower surface disposed on the first surface of the redistribution substrate, the vertical connection conductor 56/57 electrically connected to the first redistribution layer; a core member 41 ([0077]) having a first through-hole accommodating the semiconductor chip (Fig. 9) and a second through-hole accommodating the vertical connection conductor; an encapsulant 42 disposed on the first surface of the redistribution substrate, covering the semiconductor chip and an upper surface of the vertical connection conductor 56/57, and filling the first through-hole and the second through-hole; and a redistribution member “B” (Fig. 10d) disposed on the encapsulant, and including a second insulating layer  (not labeled, see Fig. 10d) disposed on the encapsulant 42, a second redistribution layer (not labeled, see Fig. 10d) disposed on the second insulating layer, and a second redistribution via (not labeled, see Fig. 10d) electrically connecting the second redistribution layer  to the vertical connection conductor 56/57 by penetrating through the second insulating layer, wherein the vertical connection conductor and the core member comprise a same material (Fig. 6), a width of a lower surface of the vertical connection conductor is the same as a width of the upper surface of the vertical connection conductor, a width of a lower end of the first through-hole is the same as a width of an upper end of the first through-hole, a width of a lower end of the second through-hole the same as a width of an upper end of the second through-hole, wherein the encapsulant 42 has a first via hole exposing a portion of the upper surface of the vertical connection conductor 56/57.
Miyazaki does not disclose the connection pad of the semiconductor chip 51 disposed on the first surface of the redistribution substrate and connected to the first redistribution layer, and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad disposed on the first surface of the redistribution substrate 1302 and connected to the first redistribution layer 1350, and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer 1350. Accordingly, it would have been obvious to modify the device of Miyazaki by having the semiconductor chip, the vertical connection conductor and the first redistribution layer all connected with the connections as set forth above because such connections are well known and commonly used in the art for performing a flip-chip bonding that would directly provide the electrical connections between the active surface of the semiconductor chip and the underlying redistribution layer, according to the requirements of the circuit design.
Miyazaki does not disclose: the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, the width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: a width of a lower surface of the vertical connection conductor 22 is wider than a width of an upper surface of the vertical connection conductor, a width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the vertical connection conductor and the first and second through-holes having the shapes as set forth above depending upon the etching method which is used for forming the vertical connection conductor and the first and second through-holes.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Miyazaki does not disclose: the second insulating layer fills the first via hole, and has a second via hole exposing a portion of the upper surface of the vertical connection conductor exposed from the encapsulant by the first via hole, and the second redistribution via is disposed in the second via hole, and is spaced apart from a side wall surface of the first via hole, and a width of the first via hole is narrower than the width of the upper surface of the vertical connection conductor.
However, Ha (Fig. 12) teaches a semiconductor package comprising: an encapsulant 111a has a first via hole exposing a portion of the surface of the vertical connection conductor (112a, 113a) the second insulating layer 141 fills the first via hole, and has a second via hole exposing a portion of the upper surface of the vertical connection conductor exposed from the encapsulant by the first via hole, and the second redistribution via 142 is disposed in the second via hole, and is spaced apart from a side wall surface of the first via hole.  Ha further teaches that a width of the first via hole can be equal to (Fig. 12) or narrower (Fig. 4) than the width of the upper surface of the vertical connection conductor.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the first via hole of the encapsulant and the second via hole of the second insulating layer with the structures as set forth above in order to provide the second redistribution via having a fine pitch, as taught by Ha ([0080]).  It would also have been obvious to form a width of the first via hole being equal to or narrower than the width of the upper surface of the vertical connection conductor (as taught by Figs. 4 and 12 of Ha) because the width of the first via hole can be adjusted according to the requirement of the exposed contact area which is desired for the upper surface of vertical connection conductor, it is a matter of obvious design choice.   
Regarding claims 2, 6-8 and 15, Miyazaki (Figs. 6-10) further discloses: the vertical connection conductor 56/57 and the core member 41 are insulated from each other by the encapsulant 42; the encapsulant 42 covers the outer side surface of the core member; the lower surface of the vertical connection conductor, a lower surface of the core member, and a lower surface of the encapsulant are on a same plane, and the redistribution substrate “C” comprises an insulating layer 43 on the same plane (Fig. 10), the first redistribution layer 152-154 on the first insulating layer, and a first redistribution via 59/61 passing through the first insulating layer to connect the first redistribution layer and the vertical connection conductor; the upper surface of the vertical connection conductor 56/57 and an upper surface of the core member 41 are on a higher level than an upper surface of the semiconductor chip 51, and an upper surface of the encapsulant 42 is on a higher level than the upper surface of the vertical connection conductor and the upper surface of the core member; and the core member 41 has a plate shape having a thickness greater than or equal to a thickness of the semiconductor chip 51. 
Regarding claims 3 and 5, Lu (Figs. 2 and 7) further teaches: the vertical connection conductor 22 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is tapered, the first through-hole has a vertical cross-sectional shape in which a first side wall surface of the first through-hole is tapered, and the second through-hole has a vertical cross-sectional shape in which a second side wall surface of the second through-hole is tapered; and the core member 20 has a vertical cross-sectional shape in which an outer side surface is tapered. 
Regarding claim 4, Kim (Fig.13) further teaches the vertical connection conductor 1220 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is concave.  Therefore, in view of teachings of Kim, a first side wall surface of the first through-hole of Miyazaki which is formed by a concave side surface of the vertical connection conductor would be convex, and a second side wall surface of the second through-hole which is formed by the other concave side surface of the vertical connection conductor would also be convex.
Regarding claim 16, Kim (Figs. 12-13) further teaches: a passivation layer 1244 disposed on the second surface of the redistribution substrate and having an opening exposing a portion of the first redistribution layer 1252; an under-bump metal 1254 disposed on the opening and electrically connected to the portion of the first redistribution layer; and a connection bump 1150 disposed on the passivation layer and electrically connected to the first redistribution layer by the under-bump metal.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
a) Applicant (pages 9-10 of remark) argues that it would not be obvious to combine Kim with Miyazaki because Miyazaki teaches away from forming the electronic components 48 and 51 as flip chip bonding.  According to Applicant, the modification of Miyazaki by flipping the components 48 and 51 would not be possible to provide the required excellent heat performance. 
This argument is not persuasive because the electronic component 51 is only component being modified as a flip chip in the rejection but not the electronic component 48. In the other words, the structure of the electronic component 48 on the height adjustment member 54 for provide “excellent heat conductivity” has not been modified as a flip chip.  It is noted that the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).   In this case, the examiner recognizes that nowhere in Miyazaki states that the electronic component 51 must not be modified as a flip chip bonding.  The examiner also recognizes that the statement "[T]he cited art teaches away from this feature" as asserted by Applicant is a totally unsupported statement because it is unsupported by factual evidence.
b) Applicant (page 11 of remark) argues that the modification of the package of Miyazaki in view of Kim would not meet the limitation of the amended claim in which the lower surface of the encapsulant is coplanar with the lower surfaces of the vertical connection conductor, the core member and the semiconductor chip.
This argument is not persuasive because the limitation of having the lower surface of the encapsulant being coplanar with the lower surfaces of the vertical connection conductor, the core member and the semiconductor chip is not recited anywhere in the claimed invention.  However, Fig. 13 of Kim does teach such limitation.
c) Applicant (page 12 of remark) argues that it would not be obvious to combine Fig. 4 and Fig. 12 because “[T]here is no suggestion in Ha that a similar process would be used on the core member 110 of Fig. 12.
This argument is not persuasive because the method of Fig. 4 is not relied on for replacing the method of Fig. 12, Fig. 4 is only relied on for teaching the known feature of forming a width of the first via hole being narrower than the width of the upper surface of the vertical connection conductor because the width of the first via hole can be adjusted according to the requirement of the exposed contact area which is desired for the upper surface of vertical connection conductor, it is a matter of obvious design choice. 
  d) Applicant (page 12 of remark) argues that Ha does not teach the first and second via holes are on a side of the vertical connection conductor that is opposite from the active surface side of the chip as claimed because FIG. 12 of Ha teaches the first and second via holes is on the same side as the active surface of the chip 120.
This argument is not persuasive because Ha is not relied on for teachings the first and second via holes are on a side of the vertical connection conductor that is opposite from the active surface side of the chip as claimed.  The combination of Miyazaki and Kim discloses such limitations.  Ha is only relied on for teachings the known features of forming firs and second holes on an exposed portion of the upper surface of the vertical connection conductor exposed from the encapsulant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817